DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I invention (claim 1-15) in the reply filed on 05/24/2022 is acknowledged.  
However, the examiner mistakenly grouped claim 13-15 into group I invention during last office action and such claims 13-15 directs to a substantially the same subject matter of using bifunctional catalyst with feedstream comprising hydrogen and carbon monoxide as claim 16-20, thus need be correctly grouped into group II invention, claim 16-20.  Therefore, group I invention is claim 1-12 (method of making bifunctional catalyst) while group II invention shall be claims 13-20.  Examiner explained this situation to applicant’s representative during a telephonic call on 07/28/2022. 
Thus claims 13-15 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/24/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, claim 6 recites a “M1/M2/Al” catalyst, but one of ordinary skill in the art what this formula particularly and distinctly referring to, a catalyst comprising M1, M2 and Al, or M1, M2 and Al contained in a catalyst having certain relationship, such as forming a solid solution, or M1 supported onto M2 which is then supported onto Al.  Thus, such limitation renders claim indefiniteness. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kamata (Steam Reforming of Dimethyl Ether over Cu/ZnO/ZrO2 and ɣ-Al2O3 Mixed Catalyst Prepared by Extrusion, Journal of the Japan Petroleum Institute, 51 (3), 157-164 (2008)) in view of Okuyama (US 2012/0157554).
Kamata teaches a method comprising mixing Cu/ZnO/ZrO2 (i.e. a metal catalyst) with ɣ-Al2O3 (i.e. an acid catalyst) in the presence of a binder, and deionized water (i.e. a fluid) to obtain a paste (i.e. a dough) for extrusion, extruding the dough to form a green body, then drying and calcining the green body to form an acid/metal bifunctional catalyst.  Kamata further teaches the green body can be cut into tablet shapes of about 10 mm in length before calcination (page 158 left col. 2nd -3rd para.).
Regarding claim 1, Kamata does not expressly teach producing a powder from the extrudate. 
Okuyama teaches catalyst producing dimethyl ether comprising metal oxide such as copper oxide-zinc oxide and an acid catalyst such as alumina (para. [0294]) and when such catalyst need be pulverized to average particle size of 300 µm or less, preferably 1 to 200 µm for slurry bed reactor (para. [0295]). 
It would have been obvious for one of ordinary skill in the art to producing a powder as shown by Okuyama to modify the catalyst producing process of Kamata because such powdering step can help obtaining a final catalyst composition with specific size for slurry bed reactor usage as suggested by Okuyama.  It would have been obvious for one of ordinary skill in the art to pulverize the obtained extrudate obtaining powder (i.e. particles with small size) thus help obtaining desired catalyst particle size for intended usage as suggested by Okuyama (para. [0295]). 
Regarding claim 2, Okuyama already teaches pulverizing the formed catalyst.  
It would have been obvious for one of ordinary skill in the art to pulverize the obtained extrudate before or after drying thus obtaining powder (i.e. particles with small size) thus help obtaining desired catalyst particle size for intended usage as suggested by Okuyama (para. [0295]).   Since Kamata already teaches drying and calcining under air at high temperature, therefore, a solid powder catalyst product has been obtained wherein close to 0% of water remained in the powder.  It would have been obvious for one of ordinary skill in the art to remove as much as possible previously used fluid water thus help obtaining a desired catalyst powder having high purity (as close to 0% of remaining impurity of water) via routine experimentation (see § MPEP 2144. 05 II). 
Regarding claim 3 and 5, 10, Kamata already teaches such limitations as discussed above. 
Regarding claim 4, Kamata already teaches extruding the formed paste, and extrudate being dried under room temperature, and further being dried at temperature 373 K (i.e. 100 ºC) to remove excess water (page 158 left col.. 3rd para.). 
It would have been obvious for one of ordinary skill in the art heating while extruding the dough with drying temperature about 100 ºC to help remove excess water when extruding because combining such well-known heating and extruding steps for removing excess water and obtaining dried extrudate would have reasonable expectation of success for one of ordinary skill in the art (see § MPEP 2143 KSR).  It is noted when heating under 100 ºC, which is within 20 ºC of water’s boiling point. 
Regarding claim 9, Kamata further teaches the ratio of metal catalyst to acid catalyst being 0.15 by weight, wherein the acid catalyst to metal catalyst weight ratio being about 6.67:1.  Kamata teaches using certain amount of binder to help forming needed dough, there is certain weight ratio of the total amount of acid catalyst and metal catalyst to the binder involved.  It would have been obvious for one of ordinary skill in the art to adopt a same weight ratio of the acid catalyst and the metal catalyst combined to the binder in the dough as that of instantly claimed via routine experimentation (see § MPEP 2144. 05 II) for help forming desired dough for needed extrusion thus obtaining desired final bifunctional catalyst.  
Regarding claim 8,  since Kamata discloses same acid catalyst to metal catalyst in the dough ratio, and same weight ratio of the acid catalyst and the metal catalyst combined to the binder in the binder, therefore, such same weight ratio would lead to same weight percentage of acid catalyst being 10 to 80% by weight (relative to the total solids weight in the dough),  same weight percentage of metal catalyst being 10 to 80%, same binder being present at 10 to 80% by weight as that of instantly claimed.  Furthermore, it would have been obvious for one of ordinary skill in the art to adopt same weight percentage of acid catalyst, metal catalyst, and binder as those of instantly claimed via routine experimentation (see § MPEP 2144. 05 II) for help forming a dough thus obtaining a desired bifunctional catalyst as suggested by Kamata. 
Regarding claim 11, Kamata further teaches calcining under 673 K (i.e. 400 ºC) in air. 
Regarding claim 12, Okuyama already teaches catalyst particle size overlapping with that of instantly claimed, thus renders a prima facie case of obviousness (see § MPEP 2144. 05 I).   
It would have been obvious for one of ordinary skill in the art to adopt such catalyst particle size as shown by Okuyama to modify the catalyst of Kamata because by doing so can help providing a catalyst for intended usage in slurry bed reactor as suggested by Okuyama (para. [0294], [0295]). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kamata (Steam Reforming of Dimethyl Ether over Cu/ZnO/ZrO2 and ɣ-Al2O3 Mixed Catalyst Prepared by Extrusion, Journal of the Japan Petroleum Institute, 51 (3), 157-164 (2008)) in view of Okuyama (US 2012/0157554) as applied above, and further in view of Ma et al (CN101485983) (For applicant’s convenience, Machine translation has been used for citations). 
Regarding claim 6, Kamata in view of Okuyama does not expressly teach the metal catalyst is M1/M2/Al. 
Ma et al teaches catalyst invented is Cu/M/Al2O3, wherein M is one or more of the metals such as nickel, manganese, lanthanum, zinc, zirconium, yttrium or the metal oxides thereof (para. [0013]). 
It would have been obvious for one of ordinary skill in the art to adopt such Cu/M/Al2O3 with M being zinc and zirconium (oxide) to modify the catalyst composition of Kamata in view of Okuyama because combining such known elements Cu, Zn, zirconium oxide and alumina for providing a desired bifunctional catalyst for dimethyl ether reforming would have reasonable expectation of success for one of ordinary skill in the art (see § MPEP 2143 KSR).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kamata (Steam Reforming of Dimethyl Ether over Cu/ZnO/ZrO2 and ɣ-Al2O3 Mixed Catalyst Prepared by Extrusion, Journal of the Japan Petroleum Institute, 51 (3), 157-164 (2008)) in view of Okuyama (US 2012/0157554) as applied above, and further in view of Nakamura (JP2003038957) (For applicant’s convenience, Machine translation has been used for citations). 
Regarding claim 7, Kamata in view of Okuyama does not expressly teach the claimed binder material. 
Nakamura teaches a catalyst comprising admixture of copper and zinc and activated alumina such as ɣ-alumina, and such catalyst can be formed via adding alumina sol as a binder (para. [0021], [0022], claim 1). 
It would have been obvious for one of ordinary skill in the art to adopt such well-known alumina sol as binder for help successfully loading the acid catalyst and metal catalyst together onto a carrier as suggested by Nakamura. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 and 17-19 of copending Application No. 16/947699 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending application’699 teaches a substantially the same extruding, drying and calcining process that of instantly claimed. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21, 23 of copending Application No. 16/947701 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending application’706 teaches a substantially the same extruding, drying and calcining process that of instantly claimed. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11, 13 and 16-25, 27 of copending Application No. 16/947706 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending application’706 teaches a substantially the same extruding, drying and calcining process that of instantly claimed. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732